                  IN THE UNITED STATES DISTRICT COURT
                      NORTHERN DISTRICT OF TEXAS
                            DALLAS DIVISION

UNITED STATES OF AMERICA                  §
                                          §
V.                                        §
                                          §          No. 3:18-cr-406-K (03)
DARYL HENRY,                              §
                                          §
             Defendant.                   §

      ORDER ACCEPTING AMENDED FINDINGS, CONCLUSIONS, AND
     RECOMMENDATION OF THE UNITED STATES MAGISTRATE JUDGE

       The United States Magistrate Judge made amended findings, conclusions, and

a recommendation in this case. No objections were filed. The District Court reviewed

the proposed amended findings, conclusions, and recommendation for plain error.

Finding none, the Court ACCEPTS the Amended Findings, Conclusions, and

Recommendation of the United States Magistrate Judge.

       The Court therefore finds under 18 U.S.C. § 4241 that Defendant Daryl Henry

is competent to stand trial and will set a trial date and pretrial deadlines through a

separate order.

       SO ORDERED.

       Signed December 3rd, 2019.




                                              ED KINKEADE
                                              UNITED STATES DISTRICT JUDGE
